Case 3:19-cv-21644-FLW-DEA Document 26 Filed 12/17/20 Page 1 of 2 PageID: 262

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

    MICHELLE TEXIER,

                                Plaintiff,

        -against-                                     Civil Action No. 3:19-cv-21644-FLW-
                                                      DEA
    CAMPUS EYE GROUP ASC, LLC;
    CAMPUS EYE GROUP ASC, P.C.;
    CAMPUS EYE GROUP, LLC;
    PATRICIA DELANEY (In Her
    Individual and Official Capacity);
    PAMELA TODD (In Her Individual and
    Official Capacity); and DENISE
    AGNESS (In Her Individual and Official
    Capacity),

                               Defendants.


       STIPULATION OF THE PARTIES AND CONSENT ORDER EXTENDING
                        DISCOVERY DEADLINES


       And now, this ___________ day of ________, 202___, Plaintiff Michelle Texier,

Defendant Campus Eye Group ASC, LLC, Defendant Campus Eye Group ASC, PC, Defendant

Campus Eye Group, LLC, and Defendant Pamela Todd, by their undersigned counsel, stipulate

as follows:

   1. The parties will have an additional 14 days to respond to all previously served discovery

       requests;

   2. Defendant Pamela Todd’s deposition may be held on a date later than the currently

       proposed date of January 26, 2021, if needed and requested by her counsel; and

   3. The deadlines set forth in the Scheduling Order in this matter, which was entered on

       October 15, 2021, following a pretrial conference pursuant to Rule 16, Federal Rules of

       Civil Procedure, shall be extended as follows:

              a. Motions to amend or to add parties to be filed by: January 7, 2021
                                                  1
Case 3:19-cv-21644-FLW-DEA Document 26 Filed 12/17/20 Page 2 of 2 PageID: 263




              b. Factual discovery to be completed by: April 23, 2021

              c. Plaintiff’s expert report due on: March 14, 2021

              d. Defendant’s expert report due on: June 11, 2021

              e. Expert depositions to be completed by: June 25, 2021

    4. No previous extensions have been requested or granted for any party.


                                                                ____/s/ Catherine W. Smith, Esq__
                                                                         Catherine W. Smith, Esq.
                                                                  Derek Smith Law Group, PLLC
                                                                   1835 Market Street, Suite 2950
                                                                           Philadelphia, PA 19103
                                                                                Tel: 215-391-4790
                                                                            Attorneys for Plaintiff


                                                                    ______/s/ Jeffrey Downs, Esq._
                                                                               Jeffrey Downs, Esq.
                                                                                     J. Downs Law
                                                                              69 South Main Street
                                                                           Mullica Hill, NJ 08062
                                                                                    (856) 418-1272
                                                                          Attorneys for Defendant
                                                                                      Pamela Todd


                                                                 __/s/ Meghan N. O’Brien, Esq.__
                                                                         Meghan N. O’Brien, Esq.
                                                                     ARCHER & GREINER, P.C.
                                                                           One Centennial Square
                                                                           33 East Euclid Avenue
                                                                  Haddonfield, New Jersey 08033
                                                                               (856) 795-2121
                                                          Attorneys for Defendants Campus Eye
                                                          Group ASC, LLC, Campus Eye Group
                                                        ASC, PC, and Campus Eye Group, LLC,

SO ORDERED:

______________________________J.
219956660v1



                                                  2
